Exhibit 10.dd

 

MATERIAL SCIENCES CORPORATION

PHANTOM STOCK UNIT AGREEMENT

 

THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement’), dated as of this 17th day
of December, 2003, by and between Material Sciences Corporation, a Delaware
corporation (the “Company”), and Michael J. Callahan (the “Unit Holder”), is
entered into with reference to the following:

 

A. The Company is desirous of providing additional incentives to Mr. Callahan in
rendering services as President and Chief Executive Officer of the Company and
in order to accomplish this result has determined to grant him phantom stock
units.

 

B. Mr. Callahan is desirous of accepting the grant on the terms and conditions
set forth herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1. Grant.

 

(a) Subject to the terms and conditions set forth in this Agreement, the Company
grants the Unit Holder One Hundred Thousand (100,000) Units (as defined below),
which will vest and be paid-out in accordance with the provisions of this
Agreement if one or both of the Vesting Dates (defined below) occur during the
period commencing on the date hereof and expiring at the close of business on
December 17, 2006 (the “Expiration Date”) Each Unit represents the right to
receive cash in an amount (the “Payout Amount”) equal to (i) the average of the
Fair Market Value of one share of the Company’s Common Stock for the 30
consecutive trading days ending on the applicable Vesting Date plus (ii) the
aggregate amount of dividends declared on one share of Common Stock prior to the
applicable Vesting Date (but only for dividends as to which the “ex-dividend”
trading dates are prior to the applicable Vesting Date). For purposes of this
Agreement, “Fair Market Value of one share of Common Stock” on a particular day
shall mean the closing sales price of the Common Stock on the New York Stock
Exchange on that day.

 

2. Pay-out of Units. Within 15 business days after each Vesting Date, the
Company shall pay the Unit Holder an amount equal to (i) the number of Units
which vested on that Vesting Date multiplied by (ii) the Payout Amount. On the
Expiration Date, any unvested Units shall automatically and without notice
terminate and become null and void.

 

3. Vesting. Fifty percent (50%) of the total number of Units shall vest when the
Fair Market Value of one share of Common Stock is at or higher than $14.00
(“First Strike Price”) for 30 consecutive trading days (the “First Vesting
Date”). The remaining fifty percent (50%) of the total number of Units shall
vest when the Fair Market Value of one share of Common Stock is at or higher
than

 

1



--------------------------------------------------------------------------------

$15.00 (“Second Strike Price” and, together with the First Strike Price, the
“Strike Prices”) for 30 consecutive trading days (the “Second Vesting Date,” and
together with the First Vesting Date, the “Vesting Dates”), but in each case
only if the Unit Holder is actively serving as President and Chief Executive
Officer on the First Vesting Date or Second Vesting Date, as the case may be,
with no interruption of continuous service from the date of this Agreement
through the applicable Vesting Date. For greater certainty, any leave of absence
for periods and purposes conforming to the personnel policies of the Company and
approved by the Compensation and Organization Committee (the “Committee”) of the
Board of Directors shall not be deemed to be an interruption of continuous
service. If any dividend is declared on the Common Stock prior to the First
Vesting Date (and the “ex-dividend” trading date is prior to the First Vesting
Date), then the Strike Prices shall automatically be reduced by the per share
amount of such dividend with effect from and after the “ex-dividend” date. If
any dividend is declared on the Common Stock after the First Vesting Date but
prior to the Second Vesting Date (and the “ex-dividend” trading date falls
within that period), then the Second Strike Price shall automatically be reduced
by the per share amount of such dividend with effect from and after the
“ex-dividend” date. The “per share amount” of any dividend paid other than in
cash shall be the fair market value of such dividend as determined by the
Committee.

 

4. Effect on Vesting in Case of Termination of Services. Notwithstanding
Paragraph 3 above, the following special vesting rules shall apply if the Unit
Holder’s services with the Company terminate at any time prior to the First or
Second Vesting Date:

 

(a) In the event that the Unit Holder’s service is terminated due to the Unit
Holder’s death, retirement or total and permanent disability, or due to the
Board’s removal of the Unit Holder from (or failure to re-elect the Unit Holder
to) the position of President and Chief Executive Officer without Cause, the
Committee shall have the sole and absolute discretion to determine if the Unit
Holder’s unvested Units shall vest. Any determination by the Committee pursuant
to this paragraph shall be final and binding on the Company and the Unit Holder
and shall not be subject to contest or challenge.

 

(b) In the event that the Unit Holder’s service as President and Chief Executive
Officer is terminated (or the Unit Holder is not re-elected as President and
Chief Executive Officer) under circumstances which constitute Cause, or in the
event of the Unit Holder’s resignation from that position, then the Unit
Holder’s unvested Units shall remain unvested, and concurrent with the effective
date of such termination, the Unit Holder shall forfeit all of the unvested
Units.

 

(c) The following definitions shall apply for purposes of this paragraph 4:

 

“Cause” with respect to the termination of the Unit Holder’s services, means (i)
the willful and continued failure by the Unit Holder to perform substantially
the Unit Holder’s duties as President and Chief Executive Officer within a
reasonable

 

2



--------------------------------------------------------------------------------

period of time after a written demand for a substantial performance is delivered
to the Unit Holder by the Board which demand specifically identifies the manner
in which the Board believes that the Unit Holder has not substantially performed
the Unit Holder’s duties; or (ii) the willful misconduct by the Unit Holder in
the performance of the Unit Holder’s duties as President and Chief Executive
Officer or the willful engaging by the Unit Holder in conduct which, in either
case, is illegal or materially injurious to the Company monetarily or otherwise.

 

“Termination of services as a result of retirement or permanent disability”
shall mean termination of services for either or both of these reasons as solely
determined by the Committee.

 

5. Transferability. Except as otherwise provided herein, the Unit Holder may not
sell, transfer, assign, pledge or otherwise encumber any of the Units or the
rights granted hereunder(any such disposition or encumbrance being referred to
herein as a “Transfer”). Any Transfer or purported Transfer by the Unit Holder
of any of the Units except in accordance herewith shall be null and void. Units
are exercisable during the Unit Holder’s lifetime. Notwithstanding the
foregoing, Units may be Transferred (i) by law or pursuant to the laws of
descent and distribution and (ii) by the Unit Holder to a “family member” of
such Unit Holder by gift or by domestic relations order, but subject to the
continued application of the vesting requirements under this Agreement
(including without limitation the continued service by the Unit Holder as
President and Chief Executive Officer). For purposes of this paragraph 5,
“family member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Unit Holder’s household
(other than as a tenant or employee), a trust in which these persons have more
than fifty percent of the beneficial interest, a foundation in which these
persons (or the Unit Holder) control the management of assets, and any other
entity in which these persons (or the Unit Holder) own more than fifty percent
of the voting interests (each, a “Permitted Transferee”). In the case of any
Transfer pursuant to this Paragraph 5, this Agreement shall be interpreted such
that the term “Unit Holder” shall mean the transferring Unit Holder and his
Permitted Transferees (it being agreed that all of the obligations of the Unit
Holder hereunder shall be allocated as appropriate between the transferring Unit
Holder and his Permitted Transferee).

 

6. Changes in Capitalization; Special Dividends; Sale of the Company. Upon the
occurrence of any of the following events prior to the First Vesting Date or
Second Vesting Date, the grants hereunder shall be adjusted as follows:

 

(a) In the event of any change in the capitalization of the Company which
affects the Units (such as a stock dividend, a stock distribution, a stock
split, a subdivision or combination of shares, or a merger or consolidation to
which the Company is a party, but excluding the sale, purchase or retirement by
the Company of shares of Common Stock or securities convertible into Common
Stock or the issuance of shares of Common Stock or securities convertible into
Common Stock),

 

3



--------------------------------------------------------------------------------

the Committee shall make or cause to be made any proportionate adjustments
herein or otherwise necessary to reflect such change with respect to the Units.

 

(b) Upon a Sale of the Company for cash or other consideration which has a fair
market value (as determined by the Compensation Committee) in excess of the
First Strike Price, then the First Vesting Date shall occur upon the closing of
such transaction (even if the closing stock price has not exceeded the First
Strike Price for 30 consecutive trading days) and the Payout Amount shall equal
the per share value that the Company’s stockholders receive in such transaction.

 

(c) Upon a Sale of the Company for cash or other consideration which has a fair
market value (as determined by the Compensation Committee) in excess of the
Second Strike Price, then the First Vesting Date shall occur upon the closing of
such transaction (if it has not occurred previously) and the Second Vesting Date
shall occur upon the closing of the transaction (even if the closing stock price
has not exceeded the Second Strike Price for 30 consecutive trading days), and
the Payout Amount shall equal the per share value that the Company’s
stockholders receive in such transaction.

 

(d) Upon a Sale of the Company which does not trigger the First Vesting Date,
the Unit Holder shall forfeit his right to the Units. Upon a Sale of the Company
which triggers the First Vesting Date but not the Second Vesting Date, the Unit
Holder shall forfeit his right to 50% of the Units.

 

For purposes of this Section 6, “Sale of the Company” means (i) the sale of a
majority of the outstanding Common Stock to a person or group in a single
transaction or a series of related transactions, (ii) a merger or consolidation
to which the Company is a party, other than a transaction in which the holders
of the Common Stock receive securities which represent a majority of the voting
power of the surviving corporation, and (iii) any other transaction determined
to be a sale of the Company by the Compensation Committee.

 

7. Rights Unfunded. The Unit Holder understands that the rights provided for
hereunder are unfunded and the Company has not made, and has no obligation to
make, any provision with respect to segregating assets of the Company for
payment of any benefits hereunder. The Unit Holder further understands that he
has no interest in any particular asset of the Company by reason of this
Agreement but only the rights of a general unsecured creditor with respect to
his rights under this Agreement.

 

8. No Rights as a Stockholder. Neither the Unit Holder nor any other person
legally entitled to the Units hereunder shall have any rights of a stockholder
by virtue of the grant and vesting of the Units.

 

9. Taxes. As a condition precedent to this Agreement, the Unit Holder agrees to
pay to the Company at such times as the Company shall determine such amounts as
the Company shall deem necessary to satisfy any withholding taxes due

 

4



--------------------------------------------------------------------------------

on income that the Unit Holder recognizes as a result of vesting or pay-out of
the Units. The Committee shall have the power to withhold, or require the Unit
Holder to remit to the Company, an amount sufficient to satisfy any withholding
or other tax due with respect to any Units and/or any amount payable hereunder,
and the Committee may defer any such payments unless indemnified by the Unit
Holder to such Committee’s satisfaction.

 

10. Descriptive Headings; Interpretation of Agreement. The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Any questions which arise in connection with
the interpretation or performance of this grant shall be resolved by the
Committee in its sole and absolute discretion.

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of the Unit Holder acquire any rights
hereunder.

 

12. Further Assurances. The parties agree to execute such further instruments
and to take such further actions as may reasonably be required to carry out the
intent of this Agreement.

 

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given when personally delivered or after
five (5) business days following deposit in the United States Post Office, by
certified mail with postage and fees prepaid, return receipt requested. Notices
shall be addressed, in the case of the Unit Holder, to the address set forth
below his signature on the signature page hereto and in the case of the Company,
to it at its principal executive office, or at such other address as such party
may designate by ten (10) days’ advance written notice to the other party.

 

14. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.

 

15. Governing Law. The corporate law of the State of Delaware shall govern all
questions concerning the relative rights of the Company and its shareowners. All
other questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the internal laws (and not the laws of conflicts)
of the State of Illinois.

 

16. Termination. This Agreement, and all rights and obligations hereunder, shall
be null and void unless the Unit Holder shall accept the same below and return
this executed Agreement to the Secretary of the Company at his office in Elk
Grove Village, Illinois by January 31, 2004.

 

* * *

 

5



--------------------------------------------------------------------------------

Dated as of the 17th day of December, 2003.

 

MATERIAL SCIENCES CORPORATION

By:

 

/s/    James J. Waclawik, Sr.

 

--------------------------------------------------------------------------------

    James J. Waclawik, Sr.

Its:

  Vice President, Chief Financial Officer and Secretary

 

Accepted this 20th day of

December, 2003

 

 

/s/    Michael J. Callahan

--------------------------------------------------------------------------------

Michael J. Callahan